Name: Commission Regulation (EC) NoÃ 131/2007 of 13 February 2007 amending Regulation (EC) NoÃ 990/2006 as regards the quantities covered by standing invitations to tender for the export of common wheat and barley held by the intervention agencies of certain Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography;  trade
 Date Published: nan

 14.2.2007 EN Official Journal of the European Union L 42/3 COMMISSION REGULATION (EC) No 131/2007 of 13 February 2007 amending Regulation (EC) No 990/2006 as regards the quantities covered by standing invitations to tender for the export of common wheat and barley held by the intervention agencies of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 990/2006 (2) opened standing invitations to tender for the export of cereals held by the intervention agencies of the Member States. (2) Economic operators have not submitted tenders for some of the cereals covered by these tenders for several weeks now, apart from recent bids for small quantities. This is due in particular to the more favourable conditions for resale on the internal market under Commission Regulation (EC) No 1483/2006 of 6 October 2006 opening standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States (3). Resale on the internal market has increased sharply over that period. (3) In view of this situation and in order to make the quantities of common wheat and barley currently blocked in respect of the standing invitations to tender under Regulation (EC) No 990/2006 available for resale on the internal market, the quantities covered by those invitations to tender should be reduced, in the case of common wheat, by 968 tonnes for the Czech Republic, 199 946 tonnes for Hungary and 91 tonnes for Slovakia, and, in the case of barley, by 342 tonnes for Lithuania, 19 011 tonnes for Hungary and 356 tonnes for Poland. (4) Regulation (EC) No 990/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 990/2006 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 179, 1.7.2006, p. 3. Regulation as last amended by Regulation (EC) No 37/2007 (OJ L 11, 18.1.2007, p. 3). (3) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 91/2007 (OJ L 22, 31.1.2007, p. 5). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on external markets (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Rye Belgique/BelgiÃ « 0 0  Bureau d'intervention et de restitution belge/Belgisch Interventie-en Restitutiebureau Rue de TrÃ ¨ves, 82/Trierstraat 82 B-1040 Bruxelles/Brussel TÃ ©l./Tel. (32-2) 287 24 78 Fax (32-2) 287 25 24 E-mail: webmaster@birb.be site web/website: www.birb.be Ã Ã ªÃ Ã Ã Ã ÃÃ ¯    State Fund Agriculture 136, Tzar Boris III Blvd. 1618, Sofia, Bulgaria TÃ ©l. (+359 2) 81 87 202 Fax (+359 2) 81 87 267 e-mail: dfz@dfz.bg site web: www.mzgar.government.bg Ã eskÃ ¡ republika 64 895 191 294  StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00 Praha 1 Tel.: (420) 222 87 16 67/222 87 14 03 Fax: (420) 296 80 64 04 E-mail: dagmar.hejrovska@szif.cz Internet: www.szif.cz Danmark 0 0  Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Tlf. (45) 33 95 88 07 Fax (45) 33 95 80 34 e-mail: mij@dffe.dk og pah@dffe.dk site web: www.dffe.dk Deutschland 0 0 300 000 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Tel. (49-228) 68 45-3704 Fax 1 (49-228) 68 45-3985 Fax 2 (49-228) 68 45-3276 E-Mail: pflanzlErzeugnisse@ble.de Website: www.ble.de Eesti 0 30 000  PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt 3 51009 Tartu Tel: (372) 737 1200 Faks: (372) 737 1201 E-post: pria@pria.ee Interneti-lehekÃ ¼lg: www.pria.ee Eire/Ireland  0  Intervention Operations, OFI, Subsidies & Storage Division Department of Agriculture & Food Johnstown Castle Estate, County Wexford TÃ ©l. 353 53 91 63400 Fax 353 53 91 42843 site web: www.agriculture.gov.ie Ã Ã »Ã »Ã ¬Ã ´Ã ±    Payment and Control Agency for Guidance and Guarantee Community Aids (OPEKEPE) Acharnon 241 GR-104 46 Athens TÃ ©l. (30-210) 21 24 787 (30-210) 21 24 754 Fax (30-210) 21 24 791 e-mail: ax17u073@minagric.gr site web: www.opekepe.gr EspaÃ ±a    SecretarÃ ­a General de IntervenciÃ ³n de Mercados (FEGA) Almagro 33 E-28010 Madrid TÃ ©l. (34) 913 47 47 65 Fax (34) 913 47 48 38 e-mail: sgintervencion@fega.mapa.es site web: www.fega.es France 0 0  Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 TÃ ©l. (33-1) 44 18 22 29 et (33-1) 44 18 23 37 Fax (33-1) 44 18 20 08 et (33-1) 44 18 20 80 e-mail: f.abeasis@onigc.fr site web: www.onigc.fr Italia    Agenzia per le erogazioni in agricoltura  AGEA Via Torino, 45 I-00184 Roma TÃ ©l. (39) 06 49 49 97 55 Fax (39) 06 49 49 97 61 e-mail: d.spampinato@agea.gov.it site web: www.enterisi.it Ã Ã ÃÃ Ã ¿Ã /Kibris    Latvija 0 0  Lauku atbalsta dienests Republikas laukums 2 RÃ «ga, LV-1981 TÃ ©l. (371) 702 7893 Fax (371) 702 7892 e-mail: lad@lad.gov.lv site web: www.lad.gov.lv Lietuva 0 49 658  The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9-12 Vilnius, Lithuania TÃ ©l. (370-5) 268 5049 Fax (370-5) 268 5061 e-mail: info@litfood.lt site web: www.litfood.lt Luxembourg    Office des licences 21, rue Philippe II BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. (352) 478 23 70 Fax (352) 46 61 38 tÃ ©lex: 2 537 AGRIM LU MagyarorszÃ ¡g 1 100 054 78 986  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24. H-1095 Budapest TÃ ©l. (36-1) 219 45 76 Fax (36-1) 219 89 05 e-mail: ertekesites@mvh.gov.hu site web: www.mvh.gov.hu Malta    Nederland    Dienst Regelingen Roermond Postbus 965 6040 AZ Roermond Nederland Tel. (31-47) 535 54 86 Fax (31-47) 531 89 39 E-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Website: www9.minlnv.nl Ã sterreich 0 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Tel. (43-1) 331 51-258 (43-1) 331 51-328 Fax (43-1) 331 51-4624 (43-1) 331 51-4469 E-Mail: referat10@ama.gv.at Website: www.ama.at/intervention Polska 400 000 99 644  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel.: (48-22) 661 78 10 Fax: (48-22) 661 78 26 E-mail: cereals-intervention@arr.gov.pl Strona internetowa: www.arr.gov.pl Portugal    Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Fernando Curado Ribeiro, n.o 4 G 1649-034 Lisboa Tel.: (351) 21 751 85 00 Fax: (351) 21 751 86 00 E-mail: inga.site@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt SÃ ­tio web: www.inga.min-agricultura.pt RomÃ ¢nia    AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ  B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia TÃ ©l. + 40 21 3054802, + 40 21 3054842 Fax + 40 21 3054803 site web: www.apia.org.ro Slovenija    Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160 1000 Ljubjana TÃ ©l. (386) 1 580 76 52 Fax (386) 1 478 92 00 e-mail: aktrp@gov.si site web: www.arsktrp.gov.si Slovensko 66 396 20 636  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava SlovenskÃ ¡ republika TÃ ©l. (421-2) 58 243 271 Fax (421-2) 53 412 665 E-mail: jvargova@apa.sk Int. strÃ ¡nka: www.apa.sk Suomi/Finland 0 200 000  Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16 Helsinki PL 30 FI-00023 Valtioneuvosto TÃ ©l. (358-9) 16001 Fax (358-9) 1605 2772 (358-9) 1605 2778 e-mail: intervention.unit@mmm.fi site web: www.mmm.fi Sverige 0 0  Statens Jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Tfn:. (46-36) 15 50 00 Fax (46-36) 19 05 46 E-post: jordbruksverket@sjv.se Webbplats: www.sjv.se United Kingdom  0  Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH TÃ ©l. (44) 191 226 5882 Fax (44) 191 226 5824 e-mail: cerealsintervention@rpa.gsi.gov.uk site web: www.rpa.gov.uk    means no intervention stock of this cereal in this Member State.